 312325 NLRB No. 40DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1Although the Respondent argues that an analysis of the similarityof work performed at the Orchard Park and the Tonawanda facilities
is irrelevant under Gitano Distribution Center, 308 NLRB 1172(1992), we find otherwise and agree with the judge™s consideration
of this factor. Mercy Health Services, 311 NLRB 367 (1993); seealso Deaconess Medical Center, 314 NLRB 677, 680 (1994).We correct the judge™s inadvertent error at fn. 1 of his decisionwhere he states that the Union ‚‚did represent a majority™™ of the Or-
chard Park employees; rather, the facts show that the Union did not
represent a majority of the Orchard Park employees. This factual
error does not affect our decision.2Chairman Gould notes that, in light of the Second Circuit™s deci-sion, Gitano, supra, is the controlling law in this case. The narrowissue before the Board on remand from the Second Circuit was
whether or not to apply Gitano retroactively. In agreeing to applyGitano retroactively, Chairman Gould did not thereby indicate hisapproval of Gitano.3We also note that the above factors distinguish the instant casefrom Overnite Transportation Co., 306 NLRB 237 (1992), modifiedat 311 NLRB 1242 (1993), as does the fact that in the instant case
all trucks and other equipment used at Orchard Park were servicedat Tonawanda, whereas in Overnite each terminal performed generalroutine maintenance of their respective vehicles (although if a break-
down occurred, the vehicle would be taken to the nearest terminal
to be repaired).Coca-Cola Bottling Company of Buffalo, Inc. andMarket Produce, Warehouse, Frozen Food,
Cannery Workers, Drivers & Helpers, Local
Union 588, of the International Brotherhood of
Teamsters, AFLŒCIO. Case 3ŒCAŒ14611January 23, 1998THIRD SUPPLEMENTAL DECISION ANDORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
LIEBMANOn June 26, 1996, Administrative Law Judge How-ard Edelman issued the attached supplemental decision.
The Respondent filed exceptions and a supporting
brief, and the General Counsel filed an answering
brief.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the supplemental decisionand the record in light of the exceptions and briefs and
has decided to affirm the judge™s rulings, findings,1and conclusions2and to adopt the recommended Order.We adopt the judge™s conclusion that under Gitano,supra, the presumption that the Respondent™s new fa-
cility at Orchard Park was a separate appropriate unit
has been rebutted. In so doing, we emphasize his find-
ing that the daily work assignments and ‚‚load maps™™
for the Orchard Park employees were faxed each day
from Tonawanda; and his finding (despite his state-
ment that there was no interchange between the em-
ployees at the two facilities) that one of the three Or-
chard Park unit employees was required to punch in
and out at the Tonawanda facility daily, as he stopped
there on his way to and from work at Orchard Park
in order to transport products from Tonawanda to Or-
chard Park. We also emphasize that, as discussed in
the initial decision in this proceeding, Coca-Cola Bot-tling Co. of Buffalo, 299 NLRB 989, 992 (1990), theone unit employee who transferred to Orchard Parkfrom Tonawanda retained his seniority.3Further, we find it unnecessary to rely on thejudge™s statement that he did not attach significant
weight to the distance between the Orchard Park and
the Tonawanda facilities ‚‚in view of the common use
of telephonic and facsimile communication.™™ Rather,
we note that although the 21-mile distance between the
two facilities could be viewed as a factor that would
support the presumption that the Orchard Park facility
was a separate appropriate unit, we find that in the cir-
cumstances of this case the mileage distance is out-
weighed by the other factors listed above (as well as
the fact that the Orchard Park facility was opened to
serve a portion of the territory formerly serviced by
Tonawanda) that indicate the sufficient closeness and
resulting integration of the two facilities.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Coca-Cola Bottling Com-
pany of Buffalo, Inc., Buffalo, New York, its officers,
agents, successors, and assigns, shall take the action
set forth in the Order, and shall be required to make
whole its employees as provided in Coca-Cola BottlingCo. of Buffalo, 313 NLRB 1061 (1994).SUPPLEMENTAL DECISIONHOWARDEDELMAN, Administrative Law Judge. On April23, 1996, the National Labor Relations Board issued a Sec-
ond Supplemental Decision and Order remanding this matter
to Administrative Law Judge Howard Edelman, to decide
whether the principles of Gitano Distribution Center, 308NLRB 1172 (1992), should now be applied.On November 4, 1988, the General Counsel of the Boardissued a complaint against Coca-Cola, alleging that Coca-
Cola had violated Section 8(a)(1) and (5) of the Act.Judge Edelman held a hearing on the complaint in Buffalo,New York, on February 7 and 8, 1989. On August 16, 1989,
Judge Edelman issued his decision, finding that Coca-Cola
violated the Act based on the accretion theory.Coca-Cola filed exceptions to the Board. On September27, 1990, the Board issued its decision in which it also found
that Coca-Cola violated the Act. However, the Board used a
different theory of liability, referred to as the ‚‚spin-off™™ the-
ory. Coca-Cola Bottling Co. of Buffalo, 299 NLRB 989(1990) (Coca-Cola I). The Second Circuit later affirmed theVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00312Fmt 0610Sfmt 0610D:\NLRB\325.031APPS10PsN: APPS10
 313COCA-COLA BOTTLING CO. OF BUFFALOBoard™s theory and finding of liability. NLRB v. Coca-ColaBottling Co., 936 F.2d 122 (2d Cir. 1991).Thereafter, a compliance specification was issued and asupplemental hearing was held before another administrative
law judge. While the matter was pending before this admin-
istrative law judge, the Board issued its decision in Gitano,in which it expressly overruled the ‚‚spin-off™™ theory, which
was fully articulated for the first time in the Board™s 1990
decision. The Board later affirmed the decision of the admin-
istrative law judge handling the supplemental compliance
hearing.On May 17, 1995, the Second Circuit issued a decision inwhich it denied enforcement of the Board™s 1994 Order in
the compliance phase of this matter. The court remanded the
case to the Board, which thereafter issued its Order remand-
ing the matter to Judge Edelman for his reconsideration of
the case under the principles of Gitano. NLRB v. Coca-ColaBottling Co. of Buffalo, 55 F.3d 74 (2d Cir. 1995).In response to Judge Edelman™s Order dated May 8, 1996,Coca-Cola and the General Counsel have agreed that the
facts set forth in the administrative law judge™s decision
dated August 16, 1989, which were contained in the Board™s
decision in Coca-Cola Bottling Co. of Buffalo, supra, are thestipulated facts for purposes of the application of the prin-
ciples of Gitano to this case.Analysis and ConclusionBoth counsel for the General Counsel and counsel for theRespondent agree that under Gitano, the Board begins witha rebuttable presumption that the unit at the new facility is
a separate appropriate unit. See, e.g., Haag Drug Co., 169NLRB 877 (1968). The presumption may be rebutted by a
showing that the facility in question has been so effectively
merged into a more comprehensive unit, or is so functionally
integrated as to have no separate identity. Dixie Belle Mills,139 NLRB 629, 631 (1962); and Haag Drug Co., supra at879. If the presumption of appropriateness is not rebutted,
the Board will apply a simple fact-based majority test to de-
termine whether the employer is obligated to recognize and
bargain with the union at the facility in dispute. If a majority
of the employees at the new facility are transferees from the
original bargaining unit, the Board will presume that these
employees continue to support the union, and will require theemployer to bargain. Absent a ‚‚majority™™ showing, the pre-
sumption of continuing employee support for the union does
not arise, and no bargaining obligation exists. Gitano, supraat 1175.In Haag Drug Co., supra, the Board restated its policy ofpresuming that single location units are appropriate in retail
chain-store operations:Absent a bargaining history in a more comprehensiveunit or functional integration of a sufficient degree to
obliterate separate identity, the employees™ ‚‚fullest
freedom™™ is maximized, we believe, by treating the
employees in a single store ... as normally constitut-

ing an appropriate unit for collective bargaining pur-
poses.However, at the same time, the Board pointed out that thepresumption is rebuttable:[W]here an individual store lacks meaningful identity asa self contained economic unit, or the actual day-to-day
supervision is done by solely by central office officials,
or where there is substantial employee interchange de-
structive of homogeneity, these circumstances militate
against the appropriateness of a single-store unit. Id. at
879.In determining whether the presumption has been rebutted ina given case, the Board considers such factors as central con-
trol over daily operations and labor relations, including the
extent of local autonomy: similarity of skills, functions, and
working conditions; degree of employee interchange; dis-
tance between locations; and bargaining history, if any. RedLobster, 300 NLRB 908 (1990); J&L Plate, 310 NLRB 429(1993); and Courier Dispatch Group, 311 NLRB 728 (1993).Based on the record evidence relating to these factors, I con-
clude that the presumption of Orchard Park as an appropriate
unit is overcome.In the issue of central control of daily operations and laborrelations the administrative law judge and the Board found
in Coca-Cola I, that the Respondent transferred about 30 per-cent of its accounts to Orchard Park, the facility in issue, to
be serviced from this new facility. The daily work assign-
ments and ‚‚load maps™™ for the Orchard Park crew were
faxed from Tonawanda. The administrative law judge in
Coca-Cola I characterized the functional integration of thetwo facilities as ‚‚almost total,™™ observing that the product
was delivered at least twice daily from Tonawanda to Or-
chard Park by an employee from Orchard Park who punched
in and out at Tonawanda; that the customers serviced by Or-
chard Park had previously been serviced by Tonawanda; that
the product came exclusively from Tonawanda for ultimate
distribution by Orchard Park; and, that the Orchard Park
trucks and equipment were serviced by Tonawanda employ-
ees. (Id. at 991.)The counsel for the Respondent contends the fact that anadmitted statutory supervisor was one of the four individuals
employed at the Orchard Park facility, is an important factor
in determining local autonomy and thus an important fact in
demonstrating a separate community as interest. ExecutiveResources Associates, 301 NLRB 400, 402 (1991).However, I conclude that in the circumstances of this case,including the small size of the unit, the fact that a statutory
supervisor was on site at Orchard Park does not, of itself, in-
dicate a high degree of local autonomy in labor relations.
The administrative law judge found that such supervisor
spent most of his time working with the others, and that he
could best be described as a ‚‚working supervisor.™™ (Coca-Cola I at 991.) More importantly, the judge found that deci-sions as to hiring, rates of pay, pay raises, benefits and vaca-
tion requests were ‚‚centralized from the Tonawanda facil-
ity™™ (Id. at 992). I would conclude, at best, such supervisor
was a minimal statutory supervisor, with nowhere near the
authority of a typical retail store manager or plant manager.
At best he minimally supervised three employees.Further, the facts indicate that the working conditions,skills, and functions of the Orchard Park employees are iden-
tical to those performed by the bargaining unit members at
the Tonawanda facility. The vast majority of worktime of the
Orchard Park employees is spent on loading and stripping
trucks. The load maps used by the Orchard Park employeesVerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00313Fmt 0610Sfmt 0610D:\NLRB\325.031APPS10PsN: APPS10
 314DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1It is admitted by counsel for the General Counsel, and supportedby the facts of the original case, Coca-Cola I, that the Union didrepresent a majority of the three employees employed at the Orchard
Park plant facility.are identical to those used by the Tonawanda employees andthe same trucks are being loaded with the same products.
Further, the Orchard Park employees receive substantially the
same rates of pay and other benefits. (Id.)Counsel for the Respondent contends that the 20-mile dis-tance between the Orchard Park facility and the Tonawandafacility is a significant factor in the Board™s current view
concerning single unit presumption. In this connection coun-
sel for the Respondent points out that the Board has also
held that a distance of 10 or 12 miles did not favor integra-
tion of two facilities. Super Valu Stores, 283 NLRB 134(1987). The same distance produced the same result in BryanInfants Wear Co., 235 NLRB 1305 (1978). Counsel for theRespondent points that the initial decision established that
the driving time for the 20-mile distance between the two fa-
cilities was 30 minutes.I do not attach significant weight to respondent counsel™scontention in view of the common use of telephonic and fac-
simile communication.Counsel for the Respondent also contends that there is nosignificant interchange between the employees at the Tona-
wanda and Orchard Park facilities and that such lack of inter-
change is a significant factor in favor of finding a separate
community of interest. Executive Resources, supra at 401.Counsel for the General Counsel concedes the lack of inter-change.Since there is no history of the Respondent™s employeesperforming similar work at other ‚‚satellite™™ facilities, the
parties™ bargaining history provides little guidance here.I conclude that the only factor in this case which militatesin favor of a separate appropriate unit at Orchard Park is the
lack of employee interchange between the two facilities. The
evidence as to the remaining factors, particularly as to cen-
tralized control of daily operations and labor relations, and
the lack of a supervisor with the authority of a retail store,
or plant manager outweighs the absence of interchange and
suffices to rebut the presumption that Orchard Park was a
separate unit.1Therefore I conclude that Gitano does not apply to thefacts of this case and that the Respondent violated Section
8(a)(5) of the Act, and that it should be required to make
whole its employees as provided in Coca-Cola Bottling Co.of Buffalo, 313 NLRB 1061 (1994) (Coca-Cola II).VerDate 11-MAY-200015:35 May 01, 2002Jkt 197585PO 00004Frm 00314Fmt 0610Sfmt 0610D:\NLRB\325.031APPS10PsN: APPS10
